Opinion of the Court
Homer Ferguson, Judge:
This is a companion case to United States v Dozier, 9 USCMA 443, 26 CMR 223, decided this date. The issues raised were identical with those decided in the Dozier ease and our holding there is dispositive of this appeal. The decision of the board of review is reversed. The record is returned to The Judge Advocate General of the Army for submission to the board of review to permit further consideration in the light of the views expressed in that opinion.
Chief Judge Quinn concurs.